               Case 5:11-cr-00355-EJD Document 1062 Filed 01/21/21 Page 1 of 2




     ERIK BABCOCK (Cal. 172517)
 1
     LAW OFFICES OF ERIK BABCOCK
 2   717 Washington St., 2d Floor
     Oakland CA 94607
 3   510.452.8400 t
     510.452.8405 f
 4
     erik@babcocklawoffice.com
 5
     Attorney for Defendant
 6   BENITO CANALES
 7
 8
 9                                       UNITED STATES DISTRICT COURT

10                                      NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12    UNITED STATES OF AMERICA                                  No. CR 11-CR-00355 EJD

13                      Plaintiff,                              STIPULATION AND PROPOSED
                                                                ORDER VACATING COURT
14                      v.                                      APPEARANCE AND MODIFING
15                                                              CONDITIONS OF SUPERVISED
                                                                RELEASE
16    BENITO CANALES,

17                      Defendant.
18
19            A Form 12 was filed on July 9, 2020. Defendant Benito Canales is schedule to appear for
20   a status conference on February 1, 2021 at 1:30 p.m. The parties are advised by the Probation
21
     Officer that Mr. Canales is doing well on supervision. With the agreement of Probation, and
22
     good cause appearing, the parties therefore stipulate and agree as follows:
23
24            1. The Court should take Judicial Notice of the Form 12 at Docket 993;

25            2. The Court should modify the conditions of supervised release to add the following
                 condition:
26
27                “The defendant shall participate in a mental health treatment program, as directed by
                  the probation officer. The defendant is to pay part or all cost of this treatment, at an
28                amount not to exceed the cost of treatment, as deemed appropriate by the probation

     Stip re Sentencing
     United States v. Canales et al.,
     No. CR 11-00355 EJD
               Case 5:11-cr-00355-EJD Document 1062 Filed 01/21/21 Page 2 of 2




                  officer. Payments shall never exceed the total cost of mental health counseling. The
 1
                  actual co-payment schedule shall be determined by the probation officer”; and
 2
              3. The Court should vacate the status conference currently set February 1, 2021.
 3
 4
 5            SO STIPULATED.

 6     Dated: January 21, 2021                           /s/
 7                                                       STEPHEN MEYER
                                                         ASSISTANT U.S. ATTORNEY
 8
 9
10
11     Dated: January 21, 2021                           /s/
                                                         ERIK BABCOCK, ESQ.
12                                                       Attorney for BENITO CANALES
13
14
15
16
17            SO ORDERED.
18
19
20   Dated:      January 21                 , 2021
21                                                       HONORABLE EDWARD J. DAVILA
                                                         United States District Judge
22
23
24
25
26
27
28

     Stip re Sentencing
     United States v. Canales et al.,
     No. CR 11-00355 EJD
